The opinion of the court was delivered, by
Thompson, C. J.
— The learned judge of the Common Pleas was right in his reasoning and conclusions on the point raised by the defendant below and defendant in error, in regard to the question of notice furnished by the record of the plaintiff’s mortgage. Had Chase been a justice of the peace of Erie county, the acknowledgment before him by the mortgagor, although the land lay in « Crawford, or any other county in the state, would have been all right, and the duty of the recorder of Crawford county to enter it of record, when offered for that purpose, would have been undoubted. This being the appearance of things, it was properly put on record by the recorder, and was thence primd facie notice to terre-tenant of the encumbrance. Had he doubted the validity of the acknowledgment taken by Chase, he could have satisfied himself by examining the recorder’s office that he was a justice of the peace, in and for Crawford county, for undoubtedly his commission was on record, as required by the Act of 11th April 1840, and that he was a proper officer to take the acknowledgment. This being followed by an inquiry of the magistrate would have fixed the fact that the mortgage was in truth properly acknowledged. Whatever is sufficient to put a party on inquiry, where it ought to result in the information, is equivalent to notice. This is a general rule. All this by very little industry the plaintiff in error could have had. With it, would the defendants have been concluded? He did not make the examination and inquiry, but the plaintiff offered to prove the facts, and the court admitted the testimony. By this it appeared that Chase took the acknow*109ledgment in his office in Titusville, Crawford county. It is very evident that the mortgage was filled up on an Erie county blank, and that the justice neglected to alter the name of the county referred to in the scilicet, from Erie to Crawford; hence the error. But in point of fact the mortgage was well acknowledged, as the testimony showed. Authorities abundantly establish that testimony to supply errors and omissions in acknowledgments and certificates of magistrates, quite as important as that under consideration, has always been received in this Commonwealth, and the reason is given in Rigler v. Cloud, 2 Harris 361, that “it is against the spirit and genius of our government to extend nice technical objections to the acts of magistrates and other functionaries of the law, who are called from the mass of the people to discharge duties without previous legal learning or experience.” The first of these cases is The Commissioners of Berks County v. Ross, 3 Binn. 539, where proof aliunde the magistrate’s certificate to a deposition which omitted to state his official character, was admitted to prove that fact. In Fuhrman v. Loudon, 13 S. & R. 386, no county was mentioned by the magistrate at all as his place of residence in the certificate of acknowledgment. But it was held that the words, “a justice of the peace, in and for said county,” should be regarded as referable to the county in which the lands described in the deed lay, and in this way the acknowledgment was held good. So in Scott v. Gallagher, 11 S. & B. 347, an omission from the certificate of acknowledgment that the magistrate was a justice of the peace of the county in which the land was situated, was held not to vitiate the acknowledgment, and that it was proper to admit proof aliunde to establish that fact. The propriety of this ruling is fully sustained by Gibson, C. J., in Bennet v. Paine, 7 Watts 334. In, Pierce v. Hakes, 11 Harris 231, the objection was that the deed was defectively acknowledged before a court in the state of New York, because the certificate of the judge did not certify that the court in which the deed was acknowledged (being a deed to bar an entail), was a court of record, and that the omission was not cured by proof of the fact. In the opinion of this court, per Lowrie, J., it was said: “ It is admitted that such a certificate by a justice of the peace is good, though he omits to state his official character. It follows that it is the fact, and not the certificate .of the given official character, that is required.” This court, in the recent case of Brookes’s Appeal, 14 P. F. Smith 127, held that the clerical error made by the recorder on the margin of the record of a mortgage, of “January” instead of “February,” might be corrected by the note made when the instrument was left for record. This is in the spirit of the case just eited. We do not mean to say that every omission in a certificate of acknowledgment may be supplied aliunde ; it is only of those of the character we have been *110discussing and analogous cases, in which we think it may and ought to he done. It was proper in this case.
There is no error in this record, and the judgment is affirmed.